DETAILED ACTION
7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a) as being anticipated  by Matsushita et al. (2016/0200110). Matsushita et al. disclose, in figs. 1A and 1B, 
Re-claim 1, a container 311 for liquid replenishment for replenishing liquid in a liquid ejection apparatus 202, the container comprising:
a container body capable of containing the liquid;
a spout322  fitted to the container body and having a front end section including a front end surface  314 and a liquid outlet 381 for allowing the liquid to flow out therefrom;
a lid member 351removably attached to the spout to cover the spout; and
a liquid absorber 315 arranged on the spout;
the liquid outlet being open in the front end surface of the spout;

the liquid absorber 315 being arranged at least on an area of the front end surface not occupied by the liquid outlet.
Re-claim 2, the lid member has a tubular section 313 configured to receive the front end section of the spout such that, as the lid member is attached to the spout, the front end section extends into the inside of the tubular section.
Re-claim 9,  a liquid replenishment structure comprising:
a container for liquid replenishment for replenishing liquid in a liquid ejection apparatus, the container having a container body capable of containing the liquid, a spout fitted to the container body and having a front end section including a front end surface and a liquid outlet for allowing the liquid to flow out therefrom, a lid member removably attached to the spout to cover the spout and a liquid absorber arranged on the spout, the liquid outlet being open in the front end surface of the spout, the liquid absorber being arranged at least on an area of the front end surface not occupied by the liquid outlet;
a recess 502 arranged in the liquid ejection apparatus 501 and adapted for receiving the spout of the container for liquid replenishment;
an inlet flow path member a 531rranged in the recess and configured to be inserted into the liquid outlet of the container for liquid replenishment; and
a droplet collection port 353 arranged at a bottom surface of the recess so as to collect liquid droplets squeezed out from the liquid absorber upon being pinched and compressed
between the spout and the recess in response to an operation of fitting the container for liquid replenishment to the liquid ejection apparatus (see fig. 13A and 13B).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) as being anticipated by Fukasawa et al. (2019/0030903).  Fukasawa et al. disclose, in figs. 4, 5, 11, 
Re-claim 1,  a container 41 for liquid replenishment for replenishing liquid in a liquid ejection apparatus 11 (fig. 2), the container comprising:
a container body capable of containing the liquid;
a spout 38   fitted to the container body and having a front end section including a front end surface   and a liquid outlet 46 for allowing the liquid to flow out therefrom;
a lid member 39A removably attached to the spout to cover the spout; and
a liquid absorber 58 arranged on the spout;
the liquid outlet being open in the front end surface of the spout;
the liquid absorber being arranged at least on an area of the front end surface not occupied by the liquid outlet.
Re-claim 2, the lid member has a tubular section 59 configured to receive the front end section of the spout such that, as the lid member is attached to the spout, the front end section extends into the inside of the tubular section.
Allowable Subject Matter
Claims 3-8 and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         August 12, 2022